DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9,11-14 are allowed.
The following is an examiner's statement of reasons for allowance: an automatic frozen food product vending machine including the features "the user access door including an upper portion and a lower portion with an opening formed in the lower portion: wherein the upper portion is aligned with a vending machine housing opening when the user access door is in the closed position to block access to the user access platform: and wherein the lower portion is aligned with the vending machine housing opening when the user access door is in the open position to permit access to the user access platform" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Claim 10 is allowed.
The following is an examiner's statement of reasons for allowance: an automatic frozen food product vending machine including the features "an actuator configured to be driven upwards to move the user access door to the open position at a higher speed than the user access door is configured to be driven downwards to the closed position." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

s 15,19,21,24,25 are allowed.
The following is an examiner's statement of reasons for allowance: a delivery door system including the features" wherein the user access door is configured to return to the closed position via gravity when the lock is unlocked and the actuator is in a down position." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: A delivery door system for use with a vending machine including the features “and a first swinging door and a second swinging door adjacent to the user access platform, wherein the user access platform is positioned between the first swinging door and the second swinging door.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Claim 18 is allowed.
The following is an examiner's statement of reasons for allowance: A delivery door system for use with a vending machine including the features "a user indicator light located below the user access platform" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Claim 22 is allowed.
The following is an examiner's statement of reasons for allowance: A delivery door system for use with a vending machine including the features "a first swinging door and a second swinging door adjacent to the user access platform, wherein the user access platform is positioned between the first swinging door and the second swinging door" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651